Title: From Benjamin Franklin to ——: Two Letters of Recommendation, 22 August 1766
From: 
To: 


These two drafts of documents appear on the same badly torn and stained sheet, both have the same date, and both are written on behalf of other persons. It seems appropriate, therefore, to present them together, especially since the addressee of neither letter is certainly known.
The first document, apparently intended as a certificate of character for George Spencer, may have been intended for the Society for the Propagation of the Gospel or its secretary, the Reverend Daniel Burton, since Spencer received ordination in 1766–67 and the Society then sent him to New Jersey. Franklin had recommended Spencer to Strahan for a job in 1762, but on both occasions his appraisal of the man’s character seems to have been unduly optimistic, for within a year after Spencer began his ecclesiastical duties in New Jersey the Society dismissed him as “disreputable.” 
The persons introduced in the second document have not been identified, but the friend addressed was certainly a resident of Amsterdam. Quite probably he was one of the members of the Hope family of British merchants in that city—either Thomas or Adrian or, since Franklin signed himself as “your affectionate Countryman,” their nephew Henry Hope, said to have been born in Boston. The Hopes had entertained Franklin, his son William, and Richard Jackson in Amsterdam in 1761. The last paragraph of this letter suggests that, either on the way to Germany in the summer of 1766 or on the return, Franklin and Pringle had passed through Amsterdam and had experienced the Hopes’ “Civilities” together on that occasion.
 
I

London, Augt. 22. 1766
This may certify, that I have known Mr. George Spencer many Years as a Merchant of Credit in Philadelphia and New York, during which time, as far as I have ever heard, his Life and Conversation have been orderly [torn] with a constant Attachment to the [torn] Land
B Franklin

 
II

London, Augt. 22. 1766
The Bearers [blank] and [blank] Mamy[?] Inhabitants of Pensilvania, are going to Amsterdam in quest of an Inheritance. As they will be Strangers there I beg leave to recommend them so far to your benevolent Notice that if they should meet with any Difficulty you would advise them in the Steps they are to take and the Persons proper to be apply’d to for Assistance.
I remember when [illegible] of promenading with you along the Cingle some [illegible] Population in America. I take [illegible] sending you a little Piece of mine on that Subject contain’d [illegible] publish’d here a year or two before the [illegible] made the retaining of Canada. I hope it will be agreable to you.
Sir John Pringle is well. We din’d together yesterday and remember’d with Pleasure the Civilities we receiv’d in Holland. Be pleas’d to present my best Respects to the other Gentlemen of your House and believe me, with sincere Esteem Your affectionate Countryman and most obedient humble Servant
B F.

